Citation Nr: 1805713	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  09-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1979, February 1985 to June 1992, and from May 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, the Veteran testified at a personal hearing which was chaired by the undersigned at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board previously considered this appeal in September 2012 and remanded the claim for additional development.

In a January 2016 decision, the Board denied the issue on appeal.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In an May 2016 Order pursuant to a Joint Motion for Partial Remand (JMPR) filed by the Veteran and the Secretary (parties), the Court, in part, vacated and remanded the Board's decision.  

In July 2016, the Board again remanded this issue for additional development.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran has a lung disability that is related to his service.





CONCLUSION OF LAW

A lung disability was incurred on active duty.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).



Factual Background and Analysis

The Veteran testified that he believes his current lung problems are related to his exposure to munitions explosions and oil well fires while serving in Southwest Asia.  He also related his symptoms to the anthrax vaccine he received in service. 

A May 2003 in-service chest X-ray revealed "some scarring or cystic changes [of the] lung apices."  The Veteran's service treatment records also document that he complained of shortness of breath during morning runs in November 2003. 

An April 2012 chest X-ray report documented that the Veteran's lungs were hyperexpanded which was interpreted as suggesting a component of underlying chronic obstructive pulmonary disease (COPD).  This report also noted that there were interstitial markings which suggested underlying interstitial lung disease. 

The Veteran underwent a VA examination in March 2013.  Chest x-rays were conducted and findings were not consistent with acute cardiopulmonary disease.  The VA examiner determined that any lung condition was less likely than not incurred in or caused by service as there was no evidence of a chronic lung disorder and no evidence of scarring or cystic changes associated with the lungs.  

In conjunction with the May 2016 JMPR, in July 2016, the Board again remanded this issue for additional development to obtain a VA addendum opinion.

Per the Board remand instructions, the VA examiner who conducted the March 2013 VA examination provided an addendum opinion in November 2017.  The examiner determined that "again, there is no evidence to support a current lung disability due to the presence of a cyst."  The examiner noted a pulmonary function test (PFT) in September 2016 which showed a mild obstructive defect but he had also had a history of sinonasal problems and allergic rhinitis.  The examiner reported that the Veteran had several chest x-rays in 2013 and 2016 which had provided no evidence of pulmonary disease and there was no evidence to support 2012 x-ray findings as being related to his current lung status.  After the 2012 chest x-ray there was no pulmonary edema, effusions or evidence of hyperexpansion/underlying COPD.  The examiner indicated that the available evidence provided no evidence of lung cyst, COPD or current lung disease.  

The examiner also noted that a review of his private medical treatment records provided no documentation to support a lung disorder and the Veteran was currently not on any prescribed medications for treatment of a lung disorder.  The Veteran's recent 2016 chest x-ray was consistent with a few scattered puntate granulomas.  Granulomas usually form as an inflammatory response to an infection.  The examiner opined that it was less likely than not that any current lung disability, to include one manifested by cysts of the lung, had its clinical onset in service or was otherwise related to active duty.  The examiner indicated that it was less likely than not that the Veteran's April 2012 chest x-ray report which noted that the Veteran's lungs were hyperexpanded which was interpreted as suggesting a component of underlying COPD, as well as the findings of interstitial markings which suggested underlying interstitial lung disease was etiologically related to his military service.  The examiner noted that a review of the Veteran's file and private medical records provided no evidence to support a diagnosis of COPD/lung cysts, or a current disabling lung disorder.  The examiner indicated that the 2016 PFT showed a mild obstructive defect which "could be related to his history of allergies/sinonasal past symptoms."  

The examiner again noted that there was no pulmonary edema, effusions or evidence of hyperexpansion/underlying COPD and the available evidence provided no evidence of lung cyst, COPD or current lung disease or a lung disease etiologically related to active military service.  The examiner also found that a review of the private medical records provided no documentation to support a lung disorder.  The Veteran's recent 2016 x-ray was consistent with a few scattered puntate granulomas which are usually formed as an inflammatory response to an infection.  The examiner concluded that the Veteran's claim of a lung disorder was not an undiagnosed illness, did not result from exposure to environmental hazards due to service in Southwest Asia and was not part of a chronic multi-symptom illness of unknown etiology.

In a December 2017 treatment note, a private pulmonologist indicated that the Veteran presented for evaluation of an abnormal chest imaging.  The Veteran reported that he was in the Army deployed to Iraq from October 1990 to April 1991.  During that time, the Veteran reported exposure to heavy dust storms as well as burning oil and explosives.  Since that time, he reported increased dyspnea and wheezing that seemed to respond well to Albuterol.  He had x-ray imaging that reports hyperinflation and granulomatous changes.  He also had a reported PFT that showed normal spirometry.  The Veteran had never been a smoker and he had no other exposure history other than during his military service.  The diagnosis was a granulomatous disorder.  The pulmonologist noted that the Veteran's chest x-ray reports suggest granulomatous change of the lung which he suspected was likely from some dust storm exposure while deployed.  For now, the Veteran's disease seemed to be stable and the mainstay of the therapy was to reduce further exposure. 

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a lung disability is warranted.

The Veteran's medical record shows that he has been diagnosed with a granulomatous disorder.  Accordingly, as there is a current diagnosis of a lung disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that there are conflicting opinions as to whether the Veteran has a current lung disability that is due to his service.

Notably, the March 2013 VA examiner determined that any lung condition was less likely than not incurred in or caused by service as there was no evidence of a chronic lung disorder and no evidence of scarring or cystic changes associated with the lungs.  Additionally, in a November 2017 addendum opinion, the same examiner opined that it was less likely than not that any current lung disability, to include one manifested by cysts of the lung, had its clinical onset in service or was otherwise related to active duty as she noted that the available evidence provided no evidence of lung cyst, COPD or current lung disease.

Conversely, in a December 2017 treatment report, a private pulmonologist opined that the Veteran's granulomatous change of the lung was likely from some dust storm exposure while deployed during his service in the Persian Gulf.

Notably, while the Board denied entitlement to service connection for cysts on the lung in a January 2016 decision on the basis that the Veteran did not have a current cysts on the lung disability as determined by the March 2013 VA examiner, as noted by the JMPR, the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  

While the March 2013 VA examiner determined that any lung condition was less likely than not incurred in or caused by service as there was no mention of scarring or cystic changes associated with the lungs, the examination is inadequate as the examiner did not acknowledge or discuss the April 2012 X-ray report which indicated that there were interstitial markings which suggested underlying interstitial lung disease.

Regarding the VA examiner's November 2017 addendum opinion, the Board notes again that the examiner specifically indicated that the available evidence provided no evidence of a lung cyst, COPD or current lung disease and a review of the Veteran's non-governmental medical treatment records provided no documentation to support a lung disorder.  While the examiner again found that the Veteran did not have a lung disorder, the examiner did note that a recent 2016 x-ray was consistent with a few scattered puntate granulomas which are usually formed as an inflammatory response to an infection.  Even though the examiner indicated that the available evidence provided no evidence of a lung disease etiologically related to active military service, the Board notes that the examiner did not specifically provide a detailed rationale as to the etiology of the Veteran's granulomas.  Notably, the examiner merely indicated that generally, granulomas are usually just formed as a response to an infection.  However, the examiner did not specifically address whether the Veteran's conceded exposure to environmental hazards during his service in the Iraq would be causally related to the Veteran's granulomas of the lung.

Conversely, in his December 2017 positive nexus opinion, the private pulmonologist noted that the Veteran was deployed to Iraq from October 1990 to April 1991 and had exposure to heavy dust storms as well as burning oil and explosives.  The private pulmonologist also specifically noted that the Veteran had never been a smoker and that he had no other exposure history other than during his military service.  

In light of the fact that the Veteran had exposure and that there is a detailed opinion of record explaining why the Veteran's current lung disability is related to his dust storm exposure while deployed in Iraq, the Board finds that service connection is warranted.

As a result, when affording the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for a lung disability is warranted.

In sum, for the reasons and bases discussed above, all reasonable doubt is resolved in favor of the Veteran, and service connection for a lung disability is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER


Entitlement to service connection for a lung disability is granted.


____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


